                                            UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF PUERTO RICO



Arana-Santiago
Plaintiff                                              Civil No. 3:2019-cv-02128-SCC
v.

Tapia-Maldonado et al                                  PRO BONO PROGRAM
Defendants


                                NOTICE OF APPOINTMENT OF COUNSEL

   On April 14, 2020, the Court issued an Order (ECF No. 7), ordering the appointment of counsel for
petitioner Vivian Velez-Vera, pursuant to Local Rule 83L in the manner set below.

  1.   The counsel appointed to represent petitioner in this case is:

       Jorge L. Flores-De Jesus, Esq.
       Mailing Address:
       City Towers Suite 1701 252 Ponce de Leon Ave.
       San Juan, PR 00918
       Telephone: 787-297-8009
       E-mail Address: jflores@fdjlegal.com

  2.   Appointed counsel shall contact petitioner within thirty days for an initial consultation.

  3.   All proceedings in this action are hereby stayed for a period of thirty days from the date of this
       notice to allow the appointed counsel sufficient time to meet with petitioner and adequately
       prepare for representation.

  4.   Petitioner may request the Court to discharge the appointed counsel from representation and to
       appoint another. The request shall be made no later than thirty days after petitioner's initial
       consultation with the appointed attorney. For good cause shown, this period may be extended
       by the Court.

  5.   If second counsel is appointed and subsequently discharged upon request of petitioner, no
       additional appointment shall be made except on strong showing of good cause.

  BY ORDER OF THE COURT.

  In San Juan, Puerto Rico, this April 14, 2020.
                                                      Maria Antongiorgi-Jordan, Esq.
                                                      Clerk of the Court

                                                      By: S/JORGE SOLTERO PALES
                                                           Chief Deputy Clerk
                                           TRIBUNAL DE DISTRITO DE LOS ESTADOS UNIDOS
                                           PARA EL DISTRITO DE PUERTO RICO



Arana-Santiago
Demandante                                            Núm. Civil 3:2019-cv-02128-SCC
v.

Tapia-Maldonado et al                                 PROGRAMA PRO BONO
Demandados


                          NOTIFICACIÓN DE NOMBRAMIENTO DE ABOGADO

   El día 14 de abril de 2020, el Tribunal emitió una orden (ECF Núm. 7), ordenando la designación de
un abogado para la parte peticionaria Vivian Velez-Vera, conforme con la Regla Local 83L según se
indica a continuación.
  1.   El abogado nombrado para representar a la parte peticionaria en este caso es:

       Lic. Jorge L. Flores-De Jesus
       Dirección Postal:
       City Towers Suite 1701 252 Ponce de Leon Ave.
       San Juan, PR 00918
       Teléfono: 787-297-8009
       Correo Electrónico: jflores@fdjlegal.com

  2.   El abogado nombrado se comunicará con la parte peticionaria dentro de los próximos treinta
       (30) días para una consulta inicial.

  3.   Por lo tanto, todos los procedimientos en esta acción quedan suspendidos por treinta (30) días a
       partir de la fecha de esta notificación, para darle suficiente tiempo al abogado para que se reúna
       con la parte peticionaria y se prepare para su representación.

  4.   La parte peticionaria podrá solicitar al Tribunal que releve al abogado designado y le nombre
       uno/a nuevo/a. Esta solicitud se debe hacer dentro de los primeros treinta (30) días a partir de
       la consulta inicial de la parte peticionaria con el abogado aquí nombrado. Si se demuestra que
       hay justa causa, el Tribunal puede extender el periodo de tiempo.

  5.   Si se nombrase a un/a segundo/a abogado/a y posteriormente se le relevase a solicitud de la
       parte peticionaria, no se le nombrará más abogados en este caso a no ser que se demuestre
       contundentemente que hay motivo fundado para ello.

  POR ORDEN DEL TRIBUNAL.

  En San Juan, Puerto Rico, este día 14 de abril de 2020.
                                                     Lcda. María Antongiorgi-Jordán
                                                     Secretaria del Tribunal

                                                     Por: S/JORGE SOLTERO PALES
                                                          Subsecretario del Tribunal
